Citation Nr: 1400135	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  13-04 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether rating decisions dated in March 1984, May 1984, and May 1985 were clearly and unmistakably erroneous in denying a claim of entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board initially notes that the Veteran's claim of entitlement to an effective date prior to September 27, 2000 for the grant of service connection for psychiatric disability was denied in a March 2011 Board decision.  In statements dated in June 2011 and November 2011, the Veteran raised a claim of clear and unmistakable error (CUE) with respect to rating decisions dated in March 1984, May 1984, and May 1985, which had denied claims of service connection for psychiatric disability.  The CUE claim was denied in the June 2012 rating decision and the Veteran perfected his appeal by filing a timely substantive appeal (VA Form 9) in January 2013.

After certification of the current appeal, the Board sent letters to the Veteran dated in September 2013 and May 2013 informing him of the Board's Rules of Practice and Procedure with respect to a motion for revision of a Board decision on the basis of CUE.  However, it does not appear from the Veteran's statements that he has made such a motion.  Given this remand for a hearing, the Veteran is nevertheless free to make such a motion.  


REMAND

The Board notes that the Veteran has submitted multiple VA Forms 9 in this matter.  In a November 2011 VA Form 9, he requested a personal hearing before a Veterans Law Judge sitting at a local VA office.  He has not since withdrawn this request.

The law requires that the Board decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  Consequently, given the Veteran's request, a remand is necessary to afford him the requested hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing before a member of the Board sitting at the RO.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

